DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive. Applicant argues that Harauchi fails to disclose the claimed limitation: “wherein the minimum physical distance is selected according to at least one of (i) a heat generation criterion that avoids overheating of the antenna arrangement and (ii) emission of the antenna arrangement within a regulatory emission limit.” As recited in independent claims 1, 15 and 16. In the remarks, Applicant stated that Harauchi does not teach the claimed elements because the prior art teaches the amplification units 3 (heat generating elements) are provided on the opposite side of substrate 1 where the antenna elements 2 are located.
The examiner disagrees. The antenna modules according to Harauchi are formed by the combination of antennas 2 with the electronics of Figure 8 including the heat generating elements/amplifiers 3/13. In this case, each one of the antenna elements 2 do not function and are not antenna modules without the electronic elements. From the prior art it is evident that is not the antenna element the one generating the heat, but the electronics suppling current to the antennas the ones that generate the heat. 
In the claim, a minimum distance is selected according to a heat generation criterion that avoids overheating of the antenna arrangement, therefore, Harauchi’s antenna 
Harauchi in paragraph 51 states: “each heat generating portion and an end of the substrate is more than or equal to a determined distance such as 20% of the length of the substrate”. Therefore, one of skill in the art would conclude that if the heat generating portion changes, the distance of the end of the substrate changes and the distance between amplification unit changes, and since the antenna elements are directly connected and dependent of the amplification units, the distance between antennas and sub-arrays will change as well.
Furthermore, Applicant has not fully addressed the rejection of the claims and has not challenged the self-admittance of the obviousness rejection as previously stated in the Non-Final rejection dated August 5, 2021, page 4.  Applicant has admitted to be obvious for one of ordinary skill in the art to select the minimum, physical distance as claimed. (See Applicant’s arguments/remarks 06/28/2021, pages 7 and 8)   
For the reasons stated above, claims 1, 15 and 16 remain rejected under 35 USC 103 as being unpatentable over Athley in view of Harauchi.
  Second, Applicant argues that Yao fails to disclose the subject matter recited in claims 9 and 10. Applicant uses figure 8 of Yao to formulate argument to submit that Yao fails to disclose “wherein the antenna elements of the first sub-array and the second sub-array are located in accordance with one and the same irregular one-dimensional array” (claim 9), and 
The examiner respectfully disagrees, in the broadest reasonable interpretation of the claim considers that Yao fulfills the claimed limitations for the following reasons: Using either figures 7 or 8 of Yao, one of ordinary skill in the art, by utilizing either a single row or a single column of antenna elements can easily form “one and the same irregular one-dimensional arrays”. Moreover, Yao in para 55 teaches the use of phase shifters in the phase antenna array to manage the polarization of each antenna without taking in consideration the spatial arrangement. If one of skill in the art utilizes a single column or row of the antenna arrangements according to Yao, with the employment of phase shifters “two uniform linear arrays” can be form in any one-dimensional array. 
For the reasons stated above, claims 9 and 10 remain rejected under 35 USC 103 as being unpatentable over Harauchi, Athley and Yao. However, since claim 19 adds structural meaning to claims 9 and 10, the combination of claims 9, 10 and 19 written in independent form would be allowable.    
Third, Applicant argues that Harauchi fails to disclose “wherein the second sub-array is stacked vertically on top of the first-sub-array”. Applicant states that in Harauchi Figure 6 shows antenna sub-arrays placed on substrate 1 and not “stacked vertically on top of each other”
Examiner respectfully disagrees. Harauchi teaches high-frequency modules used for a communication device, radar device, power transmission device, and the like (Para. [02])
In the broadest reasonable interpretation of the claim, the examiner considers that when antenna sub-arrays are mounted in a radar device or any device requiring to project a 
In addition, Applicant argues that Harauchi fails to disclose “antenna elements of only a first polarization and a second sub-array comprises antenna elements of only a second polarization” as recited in claim 1. 
The examiner in the broadest reasonable interpretation of the claim considers Harauchi as fulfilling all the claimed limitations because Harauchi in figures 1-10 teaches phase shifters 10 for each antenna module 100. In the antenna art it is well known that phase shifters are used to control the polarization of antenna elements. Therefore, the antenna modules can assume any desired polarization to include “antenna elements of only a first polarization and a second sub-array comprises antenna elements of only a second polarization” as recited in claim 1.
For the reasons stated above, claim 17 remains rejected under 35 USC 103 as being unpatentable over Athley in view of Harauchi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0333885 (hereinafter “Athley”), in view of U.S. Pub. No. 2018/0316096 (hereinafter “Harauchi”).

Regarding claim 1, Athley in figures 3, 10 and 11 disclose an antenna arrangement, the antenna arrangement (Fig. 3) comprising: a baseband chain (Beamformer 1a-c, see Para. [0040]); and an antenna array (FIG. 3:1e), wherein the antenna array (1e) is coupled to the baseband chain (1a-c) and divided into a first sub-array (FIG. 10 and 11: 1f’/1f’’) and a second sub-array (1g’/1g’’), wherein the first sub-array (1f’/1f’’) comprises antenna elements (120) of only a first polarization and the second sub-array (1g’/1g’’) comprises antenna elements (120) of only a second polarization, wherein antenna elements of the first sub-array (1f’/1f’’) are located such that each of the antenna elements of the first sub-array has a same position within the first sub-array as a corresponding antenna element within the second sub-array (1g’/1g’’), wherein the entire second sub-array (1g’/1g’’) is translated at least a minimum physical distance from, but not rotated, relative to the entire first sub-array (1f’/1f’’) within the antenna array. 
Athley does not teach: “wherein the minimum physical distance is selected according to at least one of (i) a heat generation criterion that avoids overheating of the antenna arrangement and (ii) emission of the antenna arrangement within a regulatory emission limit.”
However, in the same field of endeavor, Harauchi in figures 1-8 teaches an antenna arrangement having multiple sub-arrays (high-frequency antenna modules 100A) translated a minimum physical distance wherein the minimum physical distance is selected according to a heat generation criterion that avoids overheating of the antenna arrangement. For example, Harauchi in paragraph 51 and Figure 8 teaches heat generating portions (amplifiers 13) for each antenna (100A) are arranged at positions where a distance between the heat generating portions is more than or equal to a determined distance. (See also claims 5 and 16)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the distance between arrays based on heat generation criterion using Harauchi’s teachings in the Athley antenna arrangement in order to better dissipate heat between antenna arrays to increase antenna performance and/or to better integrate cooling techniques to dissipate heat which is a problem well known in high frequency antenna modules. (See heat dissipation techniques in Harauchi para. 32, 46 and 51-54). Moreover, Applicant’s response dated 6/28/2021 admitted that one of ordinary skill in the art would have been able to make the minimum physical distance selection as claimed. Applicant explicitly states:  “one of ordinary skill in the art would understand how to select a minimum physical distance according to at least one of (i) a heat generation criterion that avoids overheating of the antenna arrangement and (ii) emission of the antenna arrangement within a regulatory emission limit” and “one of ordinary skill in the art would understand that the minimum distance to avoid overheating can vary based on the antenna arrangement materials used, and the emission of the antenna arrangement within a regulatory emission limit can vary with changes to regulatory emission limits over time and based on the country or area the antenna is used in” (Applicant’s Arguments/Remarks  dated 06/28/2021, pages 7-8 ) 

Regarding claim 2, Athley in figures 3 and 10 discloses an antenna arrangement (1e) wherein all the antenna elements (120) have a same power pattern (see paragraph [0062]).

Regarding claims 5 and 6, Athley in figures 1, 3 and 4 discloses an antenna arrangement further comprising: an analog distribution network (interface 42), wherein the antenna array (1f’/1g’) is coupled to the baseband chain (1a-c) via the analog distribution network (42. See FIGs 3 and 4 and paragraph [0042]); and wherein the analog distribution network (42) comprises at least one of: analog phase shifters, power amplifiers and low noise amplifiers (paragraph [0042]).

Regarding claim 7, Athley in figures 10 and 11 discloses an antenna arrangement wherein the first polarization and the second polarization are mutually orthogonal.

Regarding claim 8, Athley in figure 3 discloses an antenna arrangement wherein the antenna elements (102) of the first sub-array and the second sub-array (1e) are located in accordance with one and the same uniform linear array.

Regarding claims 15, Athley in figures 3, 10 and 11 discloses a radio transceiver device (Abstract and Para. [0044]) comprising: an antenna arrangement comprising a baseband chain (Beamformer 1a-c, see Para. [0040]) and an antenna array (FIG. 3: 1e) coupled to the baseband chain, wherein the antenna array (1e) is divided into a first sub-array (FIG. 10 and 11: 1f’/1f’’) and a second sub-array (1g’/1g’’), wherein the first sub-array (1f’/1f’’) comprises antenna elements (120) of only a first polarization and the second sub-array (1g’/1g’’) comprises antenna elements (120) of only a second polarization, wherein antenna elements of the first sub-array (1f’/1f’’) are located such that each of the antenna elements of the first sub-array has a same position within the first sub-array as a corresponding antenna element within the second sub-array (1g’/1g’’), wherein the entire second sub-array (1g’/1g’’) is translated at least a minimum physical distance from, but not rotated, relative to the entire first sub-array (1f’/1f’’) within the antenna array. 
Athley does not teach: “wherein the minimum physical distance is selected according to at least one of (i) a heat generation criterion that avoids overheating of the antenna arrangement and (ii) emission of the antenna arrangement within a regulatory emission limit.”
However, in the same field of endeavor, Harauchi in figures 1-8 teaches an antenna arrangement having multiple sub-arrays (high-frequency antenna modules 100A) translated a minimum physical distance wherein the minimum physical distance is selected according to a heat generation criterion that avoids overheating of the antenna arrangement. For example, Harauchi in paragraph 51 and Figure 8 teaches heat generating portions (amplifiers 13) for each antenna (100A) are arranged at positions where a distance between the heat generating portions is more than or equal to a determined distance. (See also claims 5 and 16)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the distance between arrays based on heat generation criterion using Harauchi’s teachings in the Athley antenna arrangement in order to better dissipate heat between antenna arrays to increase antenna performance and/or to better integrate cooling techniques to dissipate heat which is a problem well known in high frequency antenna modules. (See heat dissipation techniques in Harauchi para. 32, 46 and 51-54). Moreover, Applicant’s response dated 6/28/2021 admitted that one of ordinary skill in the art would have been able to make the minimum physical distance selection as claimed. Applicant explicitly states:  “one of ordinary skill in the art would understand how to select a minimum physical distance according to at least one of (i) a heat generation criterion that avoids overheating of the antenna arrangement and (ii) emission of the antenna arrangement within a regulatory emission limit” and “one of ordinary skill in the art would understand that the minimum distance to avoid overheating can vary based on the antenna arrangement materials used, and the emission of the antenna arrangement within a regulatory emission limit can vary with changes to regulatory emission limits over time and based on the country or area the antenna is used in” (Applicant’s Arguments/Remarks  dated 06/28/2021, pages 7-8 ) 

Regarding claim 16, Athley in figures 3, 10 and 11 discloses a method for dual-polarization beamforming, the method being performed by a radio transceiver device (See Figures 8, 9, 12 and 13) comprising an antenna arrangement comprising a baseband chain (Beamformer 1a-c, see Para. [0040]) and an antenna array (1e) coupled to the baseband chain (1a-c), the method comprising: communicating signals by feeding the signals through the antenna arrangement, wherein the antenna array (1e) is divided into a first sub-array (FIG. 10 and 11: 1f’/1f’’) and a second sub-array (1g’/1g’’), wherein the first sub-array (1f’/1f’’) comprises antenna elements (120) of only a first polarization and the second sub-array (1g’/1g’’) comprises antenna elements (120) of only a second polarization, wherein antenna elements of the first sub-array (1f’/1f’’) are located such that each of the antenna elements of the first sub-array has a same position within the first sub-array as a corresponding antenna element within the second sub-array (1g’/1g’’), wherein the entire second sub-array (1g’/1g’’) is translated at least a minimum physical distance from, but not rotated, relative to the entire first sub-array (1f’/1f’’) within the antenna array. 
Athley does not teach: “wherein the minimum physical distance is selected according to at least one of (i) a heat generation criterion that avoids overheating of the antenna arrangement and (ii) emission of the antenna arrangement within a regulatory emission limit.”
However, in the same field of endeavor, Harauchi in figures 1-8 teaches an antenna arrangement having multiple sub-arrays (high-frequency antenna modules 100A) translated a minimum physical distance wherein the minimum physical distance is selected according to a heat generation criterion that avoids overheating of the antenna arrangement. For example, Harauchi in paragraph 51 and Figure 8 teaches heat generating portions (amplifiers 13) for each antenna (100A) are arranged at positions where a distance between the heat generating portions is more than or equal to a determined distance. (See also claims 5 and 16)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the distance between arrays based on heat generation criterion using Harauchi’s teachings in the Athley antenna arrangement in order to better dissipate heat between antenna arrays to increase antenna performance and/or to better integrate cooling techniques to dissipate heat which is a problem well known in high frequency antenna modules. (See heat dissipation techniques in Harauchi para. 32, 46 and 51-54). Moreover, Applicant’s response dated 6/28/2021 admitted that one of ordinary skill in the art would have been able to make the minimum physical distance selection as claimed. Applicant explicitly states:  “one of ordinary skill in the art would understand how to select a minimum physical distance according to at least one of (i) a heat generation criterion that avoids overheating of the antenna arrangement and (ii) emission of the antenna arrangement within a regulatory emission limit” and “one of ordinary skill in the art would understand that the minimum distance to avoid overheating can vary based on the antenna arrangement materials used, and the emission of the antenna arrangement within a regulatory emission limit can vary with changes to regulatory emission limits over time and based on the country or area the antenna is used in” (Applicant’s Arguments/Remarks  dated 06/28/2021, pages 7-8 ) 

Regarding claim 17, Athley does not disclose: wherein the second sub-array is stacked vertically on top of the first sub-array. 
However, Harauchi in figure 8 teaches an antenna arrangement wherein the second sub-array (100A) is stacked vertically on top of the first sub-array (100A). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to stack antenna subarrays vertically in order to better accommodate the antenna beams according to designer’s choice and transmission/emission needs.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Athley and Harauchi, as applied to claim 1 above, and further in view of U.S. Pub. No. 2014/0098689 to Lee et al. (hereinafter “Lee”)

Regarding claim 3, Athley in figures 3, 10 and 11 discloses an antenna arrangement wherein the antenna array (1e/1f/1g) has a pointing direction (see Para. [0008]), and wherein the first sub-array (1f’) and the second sub-array (1g’] are translated relative each other to not physically overlap with each other in the pointing direction (see Para. [0008], [0011] and [0016]: each array having its own polarization direction). 
Moreover, Lee in figures 2, and 10A-10C, in the same field of endeavor, teaches an antenna arrangement wherein the antenna array has a pointing direction (See Fig. 10A-10C), and wherein the first sub-array (10B) and the second sub-array (10C) are translated relative each other to not physically overlap with each other in the pointing direction (See Para. [0187])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley, Harauchi and Lee to form the claimed invention in order for the beams to be reused in other sectors, therefore, said sectorization may reduce overhead. (See Lee paragraph [0187])

Claims 9, 10, 12 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Athley and Harauchi, as applied to claim 1 above, and further in view of European Patent Application EP 3553887 A1 (hereinafter “Yao”).

Regarding claims 9, 10 and 12, Athley and Harauchi are silent on disclosing an antenna arrangement wherein the antenna elements of the first sub-array and the second sub-array are located in accordance with one and the same irregular one-dimensional array; and wherein the irregular one-dimensional array is defined by two uniform linear arrays; and wherein the antenna elements of the first sub-array and the second sub-array are located in accordance with one and the same irregular two-dimensional array.
However, in the same field of endeavor, Yao in figures 7-9 teaches the an antenna arrangement wherein the antenna elements of the first sub-array and the second sub-array are located in accordance with one and the same irregular one-dimensional array (Fig. 8-9); and wherein the irregular one-dimensional array is defined by two uniform linear arrays; and wherein the antenna elements of the first sub-array and the second sub-array are located in accordance with one and the same irregular two-dimensional array (see two antenna sub-arrays 201 and 202 in figures 8 and 9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley, Harauchi and Yao to form the claimed invention in order to greatly reduce the device complexity and reducing the product cost (EMC, lightning protection and the like), [therefore], getting rid of the conventional installation with high difficulty and high precision, so that the MIMO device may be rapidly deployed. (See Yao Para. 53) 

Regarding claims 20-22, Athley and Harauchi do not disclose the features: wherein a first antenna element of the second sub-array is vertically offset from a corresponding antenna element of the first sub- array;
wherein a first column of antenna elements of the second sub-array is vertically offset from a corresponding column of antenna elements of the first sub-array; and 
wherein a first row of antenna elements of the second sub-array is vertically offset from a corresponding row of antenna elements of the first sub-array.
However, Yao in figures 7-9 teaches an antenna arrangement: wherein a first antenna element of the second sub-array is vertically offset from a corresponding antenna element of the first sub- array (Fig. 8-9); wherein a first column of antenna elements of the second sub-array is vertically offset from a corresponding column of antenna elements of the first sub-array (see figure 8, sub-array 201 and 202); and wherein a first row of antenna elements of the second sub-array is vertically offset from a corresponding row of antenna elements of the first sub-array (see Figure 7).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley, Harauchi and Yao to form the claimed invention in order to greatly reduce the device complexity and reducing the product cost (EMC, lightning protection and the like), [therefore], getting rid of the conventional installation with high difficulty and high precision, so that the MIMO device may be rapidly deployed. (See Yao Para. 53)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Athley and Harauchi as applied to claim 1 above, and further in view of U.S. Pub. No. 2007/0205955 (hereinafter “Korisch”).

Regarding claim 18, Athley and Harauchi do not disclose an antenna arrangement, wherein the first sub-array and the second sub-array represent their own respective uniform rectangular array (URA) within the antenna array.
However, Korisch in figure 7 teaches an antenna arrangement, wherein the first sub-array (132a) and the second sub-array (132b) represent their own respective uniform rectangular array (URA) within the antenna array (134a).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley, Harauchi and Korisch to form the claimed invention in order to provide enhanced spatial diversity; (Korisch Para. 38) [wherein] The distance is chosen based on the environment in which the antenna system is used, for achieving acceptable diversity reception performance. (Korisch Para. 11)

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Athley and Harauchi, as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0048077 to Zhang et al.  (hereinafter “Zhang”)

Regarding claims 13 and 14, Athley/Harauchi do not explicitly disclose wherein the antenna arrangement comprises at least two antenna arrays, each of the at least two antenna arrays being coupled to its own baseband chain; and wherein each of the at least two antenna arrays has its own pointing direction.
 However, in the same field of endeavor, Shang in figure 3 teaches an antenna array wherein the antenna arrangement (network device 300) comprises at least two antenna arrays (306 and 308), each of the at least two antenna arrays being coupled to its own baseband chain (Radio modules 302 and 304); and wherein each of the at least two antenna arrays (306/308) has its own pointing direction (See FIG. 3).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley, Harauchi and Zhang to form the claimed invention in order for a network device can be fashioned with said antenna arrays to meet the consumer-driven requirements of a relatively small form factor suitable for mounting on ceilings or walls and for the two radio modules to be capable of operating within the same frequency band simultaneously with non-debilitating mutual interference between signals transmitted. (Zhang paragraphs [0024-0025])

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claims 9 and 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seifried et al. (DE 102011121138) teaches the selection of a physical distance between arrays based on regulatory emission limits. Seifried teaches regulatory emissions requirement CFR 22.209 mandated angle antenna dependent gain (emission regulation). Paragraph 6 and 24 (of provided translation) teaches the selection of minimal distance between arrays to reduce grading lobes (emission characteristic). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845